Title: From James Madison to Noah Webster, [ca. 17 July] 1792
From: Madison, James
To: Webster, Noah


[ca. 17 July 1792]
Ansr. 1. of a male laborer about 18 dollars.
Ansr. 2 The net hire of a male laborer by the year is about 40 dollars.
Ansr 3. Freemen are seldom hired by the year as mere laborers. They could not probably be got, if at all, for less than 60 or 70 dollars. The daily hire of a freeman differs from that of a slave much less. The labor in this case being more simple and more easily measured or superintended, less depends on the character of the laborer. The difference is the less also on acct. of the cheaper accomodation of the slave, labourers being usually lodged and fed by the employer. Where little depends on sleight or integrity in the business, the daily hire of the two may in fact be deemed the same; and varying only in proportion as there may be room for these circumstances to operate.
Free blacks can scarcely be said to have yet any established character as hirelings. It is not known that any superiority over slaves is marked by higher wages.
Ansr. 4. Free whites are never so employed.
Ansr 5. The general practice has been for proprietors to cultivate their lands by slaves. There are exceptions however of leases for three lives, for a term of years, commonly twenty one, and of a single or a very few years. The rents have been so different at different periods of time, according to the different terms of the lease, and the different situations and qualities of the land, that no precise answer can be given. They have varied under these different circumstances from half the annual crop to ⅙ of a dollar per acre. It is to be presumed from general principles that the profits from leasing and from cultivating by slaves must be pretty nearly at a level.
Ansr. 6 No instances that deserve the name of an experiment.
